Jueces concurrentes:
Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.
Habiéndose presentado .con posterioridad una moción de reconsideración de sentencia, el Juez Asociado Sr. Wolf, en marzo 29, 1916, emitió la siguiente opinión del tribunal.
Se ha presentado una moción de reconsideración en este caso. No vemos cómo el hecho de que esta corte se refiriera erróneamente a la Corte Municipal de Yaueo en lugar de a la Corte Municipal de Ponce tenga alguna relación con las cues-*420tiones envueltas. El apelado sostiene que la opinión era erró-nea al expresar que la Corte de Distrito de Ponce dictó una sentencia que no estaba exactamente dentro de los términos solicitados en la demanda. Nos pareció que la Corte de Dis-trito de Ponce ordenó a la sucesión demandada de Manuel de J. Ramos que se abstuviera de llevar a cabo cualquier acto en ejecución de la sentencia obtenida por ella. La orden de entredicho en este caso prohibía a los demandados llevar a cabo cualquier acto en ejecución de la sentencia y especial-mente en lo que respecta a la propiedad particular de que se trata. La resolución apelada ordenó a los demandados que se abstuvieran de llevar a cabo cualquier acto en ejecución de la sentencia y sobre la propiedad que se describiría más adelante. Si la idea de esta orden era meramente limitar a los demandados con respecto a la propiedad en particular, ella fué ambiguamente expresada, y dejaría a un demandado en duda en cuanto a si cometería, prima facie, un desacato si intentaba cualquier acto tendente a ejecutar su dicha sentencia. La única diferencia que existe entre la orden de entredicho y la orden apelada consistía en que la palabra “especialmente” fué eliminada de la última. Si hubiéramos estado equivoca-dos al interpretar la orden, ello no puede afectar el hecho de que el injunction no era el remedio adecuado puesto que el demandante no sufría ningún perjuicio.
Las partes en este caso presentaron una estipulación en la corte inferior admitiendo como probados cierros hechos relativos a las obligaciones de Sallaberry a favor de Auffant y Sucesión de Manuel de J. Ramos, al tiempo de su venci-miento; a las demandas entabladas por Auffant y por dicha sucesión en reclamación del cumplimiento de esas obligacio-nes ; a las sentencias recaídas y embargos practicados en una finca de la propiedad de Sallaberry; pero en dicha estipulación no se expresa, como indica el peticionario, que fuera la in-tención de las partes dejar sometida a la corte como una cuestión a decidir la preferencia de las reclamaciones.
*421Opinamos que la única materia sometida a la decisión de la corte en la estipulación, fné la de si, atendidos aquellos hechos, procedía o nó el injunction solicitado. El apelado alega que esta corte especialmente resolvió la cuestión principal, esto es, el derecho de Anffant como contrario a los de la Sucesión de J. Ramos, en favor de AitfSant el apelado.
Así nos parece, y precisamente por esa sola razón,. aunque no hubiera otra, se sostendría la improcedéncia del injunction, estando, como están, suficientemente garantidos los derechos de Aufifant sin necesidad dél remedio a que ha acudido, que por ser innecesario es improcedente. ■
La moción de reconsideración dehe ser denegada.

Denegada la reconsideración.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.